      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 1 of 22



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

 NYRON HARRISON, ET AL.                                              CIVIL ACTION


 VERSUS                                                              NO. 20-2916


 JEFFERSON PARISH SCHOOL                                             SECTION: “G”
 BOARD, ET AL.



                                          ORDER AND REASONS

       In this litigation, Plaintiffs Nyron Harrison and Thelma Williams (“Plaintiffs”) bring suit,

individually and on behalf of their minor son Ka’Mauri Harrison (“Ka’Mauri”), against the

Jefferson Parish School Board, Dr. James Gray, Cecily White, Terri Joia, Patricia Adams, and

Clay Moise (collectively, “Defendants”), alleging injuries resulting from Ka’Mauri’s suspension

for displaying a BB gun on camera during remote learning. 1 Before the Court is the State of

Louisiana’s (the “State”) “Motion to Intervene.” 2 Defendants oppose the motion. 3 Considering the

motion, the memoranda in support and in opposition, the record, and the applicable law, the Court

grants the motion.

                                             I. Background

A.     Factual Background

       Plaintiffs’ claims arise out of an incident that occurred on September 11, 2020, while

Ka’Mauri was engaged in remote learning for Woodmere Elementary School (“Woodmere”), a


       1
           Rec. Doc. 1-1; Rec. Doc. 30.
       2
           Rec. Doc. 40.
       3
           Rec. Doc. 49.



                                                  1
      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 2 of 22



school within the Jefferson Parish School System. 4 Due to the COVID-19 pandemic, Plaintiffs

enrolled three of their children in distance learning. 5 On September 11, 2020, Ka’Mauri, a nine

year old fourth grade student at Woodmere, was receiving virtual instruction at home in his

bedroom. 6 Plaintiffs claim that Ka’Mauri shares his bedroom with his younger brothers.7 Plaintiffs

allege that, while Ka’Mauri was taking a diagnostic assessment, he picked up a BB gun that his

younger brother had tripped over and moved it away from his brother. 8 According to Plaintiffs,

Ka’Mauri was unaware that the BB gun was in view of the camera on his computer screen.9

Plaintiffs contend that Ka’Mauri never pointed the BB gun at the camera, and was only trying to

remove it from the path of his younger brother when he picked it up. 10

       Plaintiffs allege that Ka’Mauri’s teacher, Leslie Williams, witnessed the incident at issue.11

Allegedly because Leslie Williams thought she saw a real gun, she reported the incident to

Woodmere’s principal, Cecily White (“White”). 12 Plaintiffs allege that White signed a Behavior

Report on September 14, 2020, suspending Ka’Mauri from Woodmere from September 16, 2020

through September 29, 2020 and recommending Ka’Mauri for expulsion. 13 Plaintiffs assert that



       4
           Rec. Doc. 30.
       5
           Id. at 5.
       6
           Id. at 6.
       7
           Id. at 5.
       8
           Id. at 6.
       9
           Id. at 7.
       10
            Id.
       11
            Id.
       12
            Id. at 8.
       13
            Id. at 9.



                                                 2
      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 3 of 22



White never met with Ka’Mauri or spoke to him about the incident prior to suspending him. 14

        On September 16, 2020, Plaintiffs claim that they were given a “Woodmere School

Expulsion Recommendation,” in which Ka’Mauri was recommended for expulsion for violating

the Jefferson Parish School System’s policy against possessing “weapons prohibited under federal

law.” 15 Plaintiffs claim that the recommendation letter stated that Ka’Mauri would be suspended

pending an expulsion hearing, yet, after receiving the letter, they were given no further information

on any rules applicable to the hearing or a date for the hearing. 16

        On September 21, 2020 at 10:17 AM, Plaintiffs allegedly received notice via text message

that the expulsion hearing would take place the next day––September 22, 2020 at 9:00 AM. 17

However, Plaintiffs assert that they were not given information on the laws or procedures to be

used at the hearing, any witness statements, or Ka’Mauri’s student file.18 Plaintiffs claim that they

only received information on the policies and procedures of the Jefferson Parish School System

and the protocol for student expulsions later that day at the insistence of their attorney. 19 Plaintiffs

contend that they did not receive any information on policies or procedures in place relating

specifically to virtual learning, as the Jefferson Parish School System had no such policies in place,

or witness statements taken from Ka’Mauri’s classmates.20




        14
             Id. at 9–10.
        15
             Id. at 10–11.
        16
             Id.
        17
             Id. at 11.
        18
             Id. at 12.
        19
             Id.
        20
             Id. at 13–14.



                                                   3
      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 4 of 22



       Plaintiffs allege that the expulsion hearing took place on September 22, 2020. 21 Plaintiffs

claim that the following individuals were present at the hearing: Plaintiffs; Principal White; the

Hearing Officer, Terri Joia (“Joia”); Ka’Mauri’s teacher, Leslie Williams; the Behavior

Interventionist, Stacie Trepagnier; and Plaintiffs’ counsel. 22 Plaintiffs allege that Joia referred to

Louisiana Revised Statute § 17:416 (“Section 17:416”) as the statute governing procedures for the

hearing. 23 Plaintiffs allege that their counsel objected throughout the hearing, alleging violations

of due process. 24 Plaintiffs contend that throughout the hearing Joia assured Plaintiffs that they

would have a right to appeal the outcome of the hearing. 25

       Plaintiffs claim that they received an email on September 23, 2020, stating that Ka’Mauri

was found “guilty of displaying a facsimile weapon while receiving virtual instruction” and

Ka’Mauri would be subject to a six day suspension and social work assessment.26 Plaintiffs allege

that they then requested an appeal of the outcome but were told that there was no right to appeal a

suspension under Section 17:416. 27 Instead, Plaintiffs allegedly were informed that the right to

appeal only attaches for expulsions.28 Plaintiffs contend that their request for an appeal was denied

by the School Board. 29


       21
            Id. at 14.
       22
            Id.
       23
            Id. at 15.
       24
            Id. at 15–17.
       25
            Id. at 17.
       26
            Id. at 18.
       27
            Id. at 19.
       28
            Id.
       29
            Id. at 20–21.



                                                  4
      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 5 of 22



       On October 23, 2020, the Louisiana legislature passed House Bill 83, known as the

Ka’Mauri Harrison Act. 30 On November 5, 2020, Louisiana Governor John Bell Edwards signed

House Bill 83 into law. 31 The Ka’Mauri Harrison Act revised Section 17:416(c)(4)–(5) as follows

(revisions are underlined):

       (4) The parent or tutor of the pupil who has been recommended for expulsion
       pursuant to this Section may, within five days after the decision is rendered, request
       the city or parish school board to review the findings of the superintendent or his
       designee at a time set by the school board; otherwise the decision of the
       superintendent shall be final. If requested, as herein provided, and after reviewing
       the findings of the superintendent or his designee, the school board may affirm,
       modify, or reverse the action previously taken. The parent or tutor of the pupil shall
       have such right of review even if the recommendation for expulsion is reduced to a
       suspension.

       (5)(a) The parent or tutor of the pupil who has been recommended for expulsion
       pursuant to this Section may, within ten days, appeal to the district court for the
       parish in which the student's school is located, an adverse ruling of the school board
       in upholding the action of the superintendent or his designee. The court may reverse
       or revise the ruling of the school board upon a finding that the ruling of the board
       was based on an absence of any relevant evidence in support thereof. The parent or
       tutor of the pupil shall have such right to appeal to the district court even if the
       recommendation for expulsion is reduced to a suspension.

The legislation further provides that it will apply retroactively.32

       Plaintiffs claim that after the passage of House Bill 83, Defendants finally agreed to hear

Ka’Mauri’s appeal on December 4, 2020. 33 Plaintiffs claim that they again asked for policies

applicable to the hearing, but were told there were none. 34 Plaintiffs allege that the hearing was

“biased and humiliating and it became apparent from very early on that Ka’Mauri was not going


       30
            Id. at 25.
       31
            See La. Rev. Stat. § 17:416(c).
       32
            See HB No. 83.
       33
            Rec. Doc. 30 at 31.
       34
            Id.



                                                  5
      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 6 of 22



to be given a fair hearing.” 35 Plaintiffs allege that the School Board deliberated for less than thirty

minutes before upholding Ka’Mauri’s suspension, albeit reducing it to three days. 36

B.      Procedural Background

        On October 2, 2020, Plaintiffs, individually and on behalf of Ka’Mauri, filed a “Petition

for Judicial Review, and Alternatively, a Writ of Mandamus” (“Petition”) against Defendants in

the 24th Judicial District Court for the Parish of Jefferson, State of Louisiana. 37 On October 16,

2020, Plaintiffs filed a “First Supplemental and Amending Petition.” 38 On October 26, 2020,

Defendants removed the case to this Court pursuant to 28 U.S.C. §§ 1331 and 1367, alleging

federal question jurisdiction over Plaintiffs’ claims arising under 42 U.S.C. §§ 1983 and 1985 and

supplemental jurisdiction over the state law claims. 39

        On December 14, 2020, Plaintiffs filed a Second Amending and Supplemental Complaint

(“Second Amended Complaint”).40 In the Second Amended Complaint, Plaintiffs seek judicial

review of Ka’Mauri’s suspension under Section 17:416.41 Plaintiffs also bring claims for alleged

violations of Ka’Mauri’s procedural and substantive due process rights under both the Louisiana

Constitution and the U.S. Constitution. 42 Moreover, Plaintiffs bring a claim against all Defendants

for civil conspiracy and for retaliation under the First Amendment, and an “unconstitutional


        35
             Id. at 33.
        36
             Id. at 43.
        37
             Rec. Doc. 1-1.
        38
             Id. at 43–47.
        39
             Rec. Doc. 1.
        40
             Rec. Doc. 30.
        41
             Id. at 48–49.
        42
             Id. at 49–58.



                                                   6
      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 7 of 22



conditions” claim against the School Board and Superintendent Gray. 43 Plaintiffs’ federal claims

are brought pursuant to 42 U.S.C. §§ 1983 and 1985. 44

       Plaintiffs also bring claims under Louisiana law. First, Plaintiffs bring Louisiana state law

tort claims against Defendants including: a defamation claim against White, the School Board, and

Clay Moise (“Moise”); a detrimental reliance claim against the School Board, White,

Superintendent Gray, and Patricia Adams (“Adams”); an intentional infliction of emotional

distress claim, or alternatively a negligent inflection of emotional distress claim, against all

Defendants; and a negligence claim against the School Board, Superintendent Gray, Adams, and

Joia. 45 Plaintiffs also bring a takings claim against the School Board under Louisiana Revised §

Statute 13:51111.46 Further, Plaintiffs bring a spoilation of evidence claim against Adams. 47

       Finally, Plaintiffs bring constitutional challenges to Louisiana Revised Statute § 17:416

and Jefferson Parish School System’s policies. 48 Specifically, Plaintiffs claim that Louisiana

Revised Statute § 17:416 is unconstitutional “facially and as applied to virtual learning

environments” because it infringes on the rights to “privacy, parental independence, and fair

notice.” 49 Plaintiffs allege that Louisiana Revised Statute § 17:416(C) is unconstitutional as

interpreted and applied by Jefferson Parish School System because it “deprives students of




       43
            Id. at 58–59, 68–71.
       44
            Id.
       45
            Id. at 59–68.
       46
            Id. at 72.
       47
            Id. at 74.
       48
            Id.
       49
            Id.



                                                7
      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 8 of 22



procedural [d]ue [p]rocess.”50 Plaintiffs allege that Louisiana Revised Statute § 17:416—along

with Jefferson Parish School System’s “Procedures & Policies for Parents & Students,” and

“Board Policies”—are unconstitutionally vague and overbroad.51 Finally, Plaintiffs claim that

Louisiana Revised Statute § 17:416—along with Jefferson Parish School System’s “Procedures &

Policies for Parents & Students,” and “Dangerous Weapon Policies”—violate the Second

Amendment, the right to privacy, and the “right to be free from unwarranted government

interference.” 52

       For all of the above-mentioned claims, Plaintiffs seek damages for mental pain and

suffering, future counseling and tutoring, lost income, legal expenses and costs, and punitive

damages. 53

       On February 5, 2021, the State filed the instant motion to intervene. 54 On February 17,

2021, Defendants filed an opposition to the motion to intervene. 55 On February 25, 2021, with

leave of Court, the State filed a reply in further support of the motion to intervene.56

                                      II. Parties’ Arguments

A.     The State’s Arguments in Support of the Motion to Intervene




       50
            Id.
       51
            Id. at 75.
       52
            Id.
       53
            Id.
       54
            Rec. Doc. 40.
       55
            Rec. Doc. 49.
       56
            Rec. Doc. 56.



                                                 8
      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 9 of 22



        The State seeks to intervene in the instant litigation pursuant to Federal Rule of Civil

Procedure 24 and 28 U.S.C. § 2403(b). 57 The State alleges that Plaintiffs challenge the

constitutionality of Louisiana Revised Statute § 17:416 in the Second Amended Complaint.58

Therefore, the State argues that it has the “an unconditional statutory right” to intervene under 28

U.S.C. § 2403(b). 59 Further, the State contends that it has the right to intervene because “other

claims and interests of [the State] are so situated that disposing of the action may as a practical

matter impair or impede [the State]’s ability to protect them.” 60 Specifically, the State points to its

interests in: (i) “having its statutes and constitution correctly construed”; (ii) having [the Jefferson

Parish School Board] comply with Louisiana law”; (iii) “having [the Jefferson Parish School

Board] comply with its contractual obligations to the State”; and (iv) “avoiding exposure to the

federal government for repayment of funds.” 61

       The State further contends that the instant motion to intervene is timely under Federal Rule

of Civil Procedure 5.1.62 The State claims that it was filed within 60 days of the Second Amended

Complaint and before the deadlines for “amendments to pleadings, third-party actions, cross

claims, and counterclaims.”63

B.      Defendants’ Arguments in Opposition to the Motion to Intervene




        57
             Rec. Doc. 40-1 at 1.
        58
             Id.
        59
             Id.
        60
             Id. at 2.
        61
             Id.
        62
             Id.
        63
             Id.



                                                   9
     Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 10 of 22



        In response, Defendants first argue that the State has no right to intervene in the instant

action under 28 U.S.C. § 2403(b) because “Plaintiffs have not raised an actual challenge to any

State statute but rather allege that Defendants’ interpretation and application of State law was

unconstitutional.” 64 Defendants allege that “[w]hile Plaintiffs purport to challenge [Louisiana

Revised Statute § 17:416]’s constitutionality on the face of the [Second] Amended Complaint,

there is no substantive constitutional challenge to the statute’s language or requirements found

anywhere in Plaintiffs’ allegations.”65

        Additionally, Defendants argue that the State has no right to intervene because Louisiana

Revised Statute § 17:416 was recently amended by the Ka’Mauri Harrison Act. 66 Defendants claim

that the State is authorized to intervene when a party substantively challenges a State law that

affects the public interest. 67 However, Defendants assert that Plaintiffs and the State were “heavily

involved” in drafting amendments to Louisiana Revised Statute § 17:416 after Ka’Mauri’s

suspension.68 Defendants argue that any challenges to the constitutionality of Section 17:416 relate

to the prior version of the statute, and Defendants suggest that Plaintiffs are not challenging the

constitutionality of the current version of the statute. 69

        Defendants further allege that actions taken by Louisiana’s Attorney General and Solicitor

General “exhibit personal bias against the School Board and amount to advocacy on behalf of



        64
             Rec. Doc. 49 at 14.
        65
             Id. at 15.
        66
             Id. at 19.
        67
             Id.
        68
             Id. at 20.
        69
             Id.



                                                  10
     Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 11 of 22



Plaintiffs . . . in derogation of the duty to represent the interests of the State.” 70 Because of this

alleged bias, Defendants argue that permitting the State to intervene would be “inappropriate and

highly prejudicial to Defendants.” 71 Moreover, Defendants claim that the State’s proposed

Complaint in Intervention “goes way beyond the State’s statutory intervention authority” in

requesting declaratory and injunctive relief related to compliance with Section 17:416.72

Defendants allege that the State “seeks essentially an advisory opinion on a multitude of issues,

none of which involve the constitutionality of Section 17:416.”73

        Finally, Defendants argue that the motion to intervene is procedurally deficient because the

State lacks standing to intervene and because the motion is untimely. 74 Defendants contend that

because state employees and a state agency are already defendants in this action, the State’s

interests are adequately represented and intervention is unnecessary.75 Further, Defendants argue

that the instant motion is untimely under Federal Rule of Civil Procedure 5.1(c) because it was

filed more than 60 days after Plaintiffs served the State with the state court petition, which

Defendants argue put the State “on notice of the constitutional claims raised by Plaintiffs in this

lawsuit.” 76

C.      The State’s Arguments in Further Support of the Motion to Intervene




        70
             Id. at 21.
        71
             Id.
        72
             Id. at 26.
        73
             Id.
        74
             Id. at 27.
        75
             Id at 27–29.
        76
             Id. at 29.



                                                  11
     Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 12 of 22



        The State counters by alleging that it is entitled to intervene as a matter of right under

Federal Rule of Civil Procedure 24(a)(1) and 28 U.S.C. § 2403 because the Second Amended

Complaint unambiguously claims that Louisiana Revised § Statute 17:416 is facially

unconstitutional and unconstitutional as applied. 77 The State argues that Plaintiffs’ challenge to

the applicability of Section 17:416 to virtual learning is necessarily a challenge to the

constitutionality of the statute itself and intervention is therefore the State’s right. 78

        The State further claims that Defendants’ remaining arguments against intervention are

incorrect. First, the State argues that the passage of the Ka’Mauri Harrison Act does not disturb

the State’s right to intervene because Section 17:416 still affects the rights of Louisiana citizens.79

The State asserts that Defendants themselves recognize that the law has broad reach.80 Moreover,

the State argues that Defendants’ claims surrounding the bias of the Attorney General and Solicitor

General are irrelevant and do not affect the right of the State to intervene under 28 U.S. C. § 2403.81

Further, the State claims that the instant motion to intervene was not untimely under Rule 5.1, as

it was filed within 60 days of Plaintiffs’ filing of the notice of constitutional challenge on February

8, 2021. 82 Even if the motion was untimely, the State contends that Rule 5.1 “expressly

contemplates later interventions” and that no prejudice would result from this intervention.83




        77
             Rec. Doc. 56 at 2.
        78
             Id. at 2–3.
        79
             Id.
        80
             Id. at 3–4.
        81
             Id. at 4.
        82
             Id.
        83
             Id.



                                                   12
     Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 13 of 22



       Finally, the State asserts that the School Board is not a state agency, but instead is a “local

independent agent” under the Louisiana Constitution. 84 The State contends that Defendants do not

and cannot adequately represent the State’s interests.85 The State argues that Defendants represent

only a limited section of the State while it represents the State as a whole. 86 The State contends

that “no one, especially a local political subdivision, can represent the interests of a sovereign over

the sovereign’s objection.”87 Further, the State asserts that Defendants themselves have argued

that Section 17:416 is unconstitutional, making clear that Defendants objective in this suit is “to

avoid liability, not defend [Section 17:416].”88

       In addition to arguing that it can intervene as a matter of right under 28 U.S.C. § 2403 and

Federal Rule of Civil Procedure 24(a)(1), the State also claims that it is entitled to intervene as a

matter of right under Rule 24(a)(2). 89 The State alleges that it has legally cognizable interests in:

(i) “having its statutes and constitution correctly construed;” (ii) having [the Jefferson Parish

School Board] [as a political subdivision of Louisiana] comply with Louisiana law”; (iii) “having

[the Jefferson Parish School Board] comply with its contractual obligations to the State”; and (iv)

“avoiding exposure to the federal government for repayment of funds.”90




       84
            Id. at 5.
       85
            Id. at 7.
       86
            Id.
       87
            Id.
       88
            Id. at 8.
       89
            Id. at 6.
       90
            Id.



                                                   13
     Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 14 of 22



       Finally, the State argues that even if it is not entitled to intervene as a matter of right, it

should be permitted to intervene under Rule 24(b). 91 The State contends that denying intervention

and making it file a separate lawsuit would “needlessly expend the parties’ and the courts’

resources” and “greatly complicate this case.”92

                              III. Legal Standard on a Motion to Intervene

A.     Intervention of Right

       In analyzing motions to intervene as a matter of right, courts look to Federal Rule of Civil

Procedure 24(a). Rule 24(a) provides that:

       (a) Intervention of Right. On timely motion, the court must permit anyone to
       intervene who:
               (1) is given an unconditional right to intervene by a federal statute; or
               (2) claims an interest relating to the property or transaction that is the
               subject of the action, and is so situated that disposing of the action may as
               a practical matter impair or impede the movant's ability to protect its
               interest, unless existing parties adequately represent that interest.

       The Fifth Circuit has made clear that, although the burden of proving intervention is on the

movant, “Rule 24 is to be liberally construed” and “[f]ederal courts should allow intervention

where no one would be hurt and the greater justice could be attained.” 93 The inquiry “is a flexible

one, and a practical analysis of the facts and circumstances of each case is appropriate.”94

       A party seeking to intervene under Rule 24(a)(2) must meet four requirements, namely:

       (1) the application for intervention must be timely; (2) the applicant must have an
       interest relating to the property or transaction which is the subject of the action; (3)
       the applicant must be so situated that the disposition of the action may, as a practical


       91
            Id. at 9.
       92
            Id.
       93
            Texas v. United States, 805 F.3d 653, 656–57 (5th Cir. 2015).
       94
            Brumfield v. Dodd, 749 F.3d 339, 342 (5th Cir. 2014).



                                                        14
     Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 15 of 22



       matter, impair or impede his ability to protect that interest; (4) the applicant's
       interest must be inadequately represented by the existing parties to the suit. 95

B.     Permissive Intervention

       In motions to intervene based on permissive intervention, courts look to Federal Rule of

Civil Procedure 24(b). Rule 24(b) provides:

       (1) In General. On timely motion, the court may permit anyone to intervene who:
               (A) is given a conditional right to intervene by a federal statute; or
               (B) has a claim or defense that shares with the main action a common
               question of law or fact.
       (2) By a Government Officer or Agency. On timely motion, the court may permit a
       federal or state governmental officer or agency to intervene if a party's claim or
       defense is based on:
               (A) a statute or executive order administered by the officer or agency; or
               (B) any regulation, order, requirement, or agreement issued or made under
               the statute or executive order.

“Permissive intervention is wholly discretionary with the district court” and is reviewed for clear

abuse of discretion. 96

                                                      IV. Analysis

       The State seeks to intervene as a matter of right under Federal Rule of Civil Procedure

24(a)(1) and 28 U.S.C. § 2403. 97 Alternatively, the State argues that it has a right to intervene

under Rule 24(a)(2) or should be permitted to intervene under Rule 24(b).98 Before proceeding to

the merits of the State’s motion, the Court must address Defendants’ preliminary argument that

the motion is untimely.

A.     Timeliness of the Motion to Intervene


       95
            Texas, 805 F.3d at 657.
       96
            Bush v. Viterna, 740 F.2d 350, 359 (5th Cir. 1984).
       97
            Rec. Doc. 40-1 at 1; Rec. Doc. 56 at 2.
       98
            Rec. Doc. 56 at 6, 9.



                                                          15
      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 16 of 22



            As an initial matter, the Court must determine whether the motion to intervene was timely

filed. 99

            Federal Rule of Civil Procedure 5.1 provides:

            a) Notice by a Party. A party that files a pleading, written motion, or other paper
            drawing into question the constitutionality of a federal or state statute must
            promptly:
                    (1) file a notice of constitutional question stating the question and
                    identifying the paper that raises it, if:
                            (A) a federal statute is questioned and the parties do not include the
                            United States, one of its agencies, or one of its officers or employees
                            in an official capacity; or
                            (B) a state statute is questioned and the parties do not include the
                            state, one of its agencies, or one of its officers or employees in an
                            official capacity; and
                    (2) serve the notice and paper on the Attorney General of the United States
                    if a federal statute is questioned—or on the state attorney general if a state
                    statute is questioned—either by certified or registered mail or by sending it
                    to an electronic address designated by the attorney general for this purpose.
            (b) Certification by the Court. The court must, under 28 U.S.C. §2403, certify to
            the appropriate attorney general that a statute has been questioned.
            (c) Intervention; Final Decision on the Merits. Unless the court sets a later time, the
            attorney general may intervene within 60 days after the notice is filed or after
            the court certifies the challenge, whichever is earlier. Before the time to
            intervene expires, the court may reject the constitutional challenge, but may not
            enter a final judgment holding the statute unconstitutional.

Plaintiffs filed a notice of constitutional challenge on February 8, 2021. 100 The State argues that

under Rule 5.1, the instant motion is timely because it was filed within 60 days of the notice.101

Defendants, by contrast, argue that the instant motion is untimely because the State was “put on




            99
                 Aubin v. Columbia Cas. Co., No. CV 16-290-BAJ-EWD, 2017 WL 1416814, at *3 (M.D. La. Apr. 19,
2017).
            100
                  Rec. Doc. 42.
            101
                  Rec. Doc. 40-1 at 2; Rec. Doc. 56 at 4.



                                                            16
     Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 17 of 22



notice of the constitutional claims raised by Plaintiffs” as early as October 26, 2020, when

Plaintiffs’ originally served the State with a copy of the state court petition. 102

        By the plain language of Rule 5.1, the State has 60 days to intervene from the date Plaintiffs

filed a notice of constitutional challenge. Plaintiffs filed a notice of constitutional challenge on

February 8, 2021––three days after the motion to intervene was filed. Therefore, the instant motion

is clearly timely under Rule 5.1.

B.      Intervention of Right Under Federal Rule of Civil Procedure 24(a)

        As detailed above, Federal Rule of Civil Procedure 24(a) provides for intervention as a

matter of right. Rule 24(a) provides for such intervention in two distinct situations: (i) Rule

24(a)(1) provides for intervention when so permitted by a federal statute and (ii) Rule 24(a)(2)

provides for intervention when the moving party claims an interest in the ongoing litigation.

        The State argues that it has a right to intervene in the instant matter under Federal Rule of

Civil Procedure 24(a)(1).103 Rule 24(a)(1) provides that a court must permit intervention upon a

timely motion filed by anyone who “is given an unconditional right to intervene by a federal

statute.” Here, the State contends that 28 U.S.C. § 2403 gives the State the right to intervene.104

28 U.S.C. § 2403 provides in pertinent part:

        (b) In any action, suit, or proceeding in a court of the United States to which a State
        or any agency, officer, or employee thereof is not a party, wherein the
        constitutionality of any statute of that State affecting the public interest is drawn in
        question, the court shall certify such fact to the attorney general of the State, and
        shall permit the State to intervene for presentation of evidence, if evidence is
        otherwise admissible in the case, and for argument on the question of
        constitutionality. The State shall, subject to the applicable provisions of law, have
        all the rights of a party and be subject to all liabilities of a party as to court costs to

        102
              Rec. Doc. 49 at 29.
        103
              Rec. Doc. 40-1 at 1.
        104
              Id.



                                                   17
     Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 18 of 22



        the extent necessary for a proper presentation of the facts and law relating to the
        question of constitutionality.

Because Plaintiffs are contesting the constitutionality of a state statute, Louisiana Revised Statute

§ 17:416, the State asserts that it has the right to intervene. 105

        Defendants make multiple arguments in opposition to the State’s motion to intervene. First,

Defendants argue that Plaintiffs are not challenging the constitutionality of Louisiana Revised

Statute § 17:416 but instead are contesting only Defendants’ interpretation and application of the

statute within the context of virtual learning. 106 Next, Defendants allege that the State has no right

to intervene because Section 17:416 was revised by the Ka’Mauri Harrison Act. 107 Defendants

argue that the State seeks to intervene to “offer its opinions” on the prior version of Section 17:416,

a defunct law that has no bearing on the public interest.108 Finally, Defendants claim that the State

does not have standing to intervene because its interests in this litigation are already represented

by other defendants, including the Jefferson Parish School Board and two State officers or

employees, Superintendent Gray and School Board member Moise. 109

        Under 28 U.S.C. § 2403 and Rule 24(a)(1), a state has the right to intervene if a party to a

suit challenges the constitutionality of a state statute. The Fifth Circuit has distinguished between

constitutional challenges to a statute itself and challenges to the application or interpretation of a

state statute. For example, in Haspel v. Davis Milling & Planting Co. Ltd. v. Board of Levee

Commissioners of the Orleans Levee District, the Fifth Circuit affirmed a district court’s denial of


        105
              Id. at 1–2.
        106
              Rec. Doc. 49 at 14.
        107
              Id. at 19.
        108
              Id.
        109
              Id. at 27.



                                                   18
     Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 19 of 22



a motion to intervene under Rule 24(a)(a).110 The Fifth Circuit held that the State of Louisiana did

not have a right to intervene under Rule 24(a)(1) because the legal issues presented in the case

“rais[ed] only questions of the proper interpretation of Louisiana law” and not the constitutionality

of the applicable state statute.111

        Defendants are correct that many of Plaintiffs’ constitutional challenges relate to

Defendants’ application and interpretation of Louisiana Revised Statute § 17:416 within the

context of virtual learning. However, Plaintiffs also raise a facial challenge to the constitutionality

of Section 17:416, alleging that Section 17:416 is “unconstitutionally vague and overbroad.”112

Therefore, Plaintiffs are arguing that the statute itself is unconstitutional—not simply that

Defendants’ application of the statute was unconstitutional. Because the constitutionality of

Section 17:416 “is drawn in question,” the State has the right to intervene under Rule 24(a)(1).

        Moreover, Defendants’ remaining arguments against intervention under Rule 24(a)(1) are

unpersuasive. First, although the Legislature amended Section 17:416 in part through the

Ka’Mauri Harrison Act, the statute remains very much “on the books” and sets out the disciplinary

system for thousands of students within Louisiana schools. Thus, it clearly affects the public

interest of Louisiana citizens. Moreover, the State’s interests are not adequately represented by

other defendants in the instant litigation. While “Louisiana courts have referred to school boards

as ‘agencies’ of the [S]tate,” the Fifth Circuit has made clear that “a suit against a parish school

board is not a suit against the state,” and that school boards are not “arms of the state,” but instead




        110
              493 F.3d 570 (5th Cir. 2007).
        111
              Id. at 578.
        112
              Rec. Doc. 30 at 75.



                                                  19
      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 20 of 22



“possess[] an identity sufficiently distinct from that of the State of Louisiana.”113 The Fifth Circuit,

therefore, has identified school boards as “local independent agents,” instead of agencies of the

State. 114 Considering the State’s interests are not adequately represented by the School Board,

Superintendent Gray, or School Board member Moise, it has a right to intervene in the instant suit.

        Alternatively, the State has the right to intervene under Rule 24(a)(2). As stated above, to

intervene under Rule 24(a)(2), the State must meet four requirements:

        (1) the application for intervention must be timely; (2) the applicant must have an
        interest relating to the property or transaction which is the subject of the action; (3)
        the applicant must be so situated that the disposition of the action may, as a practical
        matter, impair or impede his ability to protect that interest; (4) the applicant’s
        interest must be inadequately represented by the existing parties to the suit. 115

        The first requirement is met here because, as discussed above, the instant motion to

intervene is timely. As to the second requirement, “[a] potential intervener asserts an interest that

is related to the property or transaction that forms the basis of the controversy in the case into

which she seeks to intervene, if the potential intervener has a ‘direct, substantial, [and] legally

protectable’ interest in the property or transaction that forms the basis of the controversy in the

case into which she seeks to intervene.”116 Here, the State provides at least four interests it has in

the instant action: (i) “having its statutes and constitution correctly construed”; (ii) having [the

Jefferson Parish School Board] [as a political subdivision of Louisiana] comply with Louisiana

law”; (iii) “having [the Jefferson Parish School Board] comply with its contractual obligations to




        113
              Minton v. St. Bernard Par. Sch. Bd., 803 F.2d 129, 131–32 (5th Cir. 1986).
        114
           Id.; see also Sch. Bd. of Par. of St. Charles v. Roxco, Ltd., No. CIV.A. 01-0359, 2001 WL 283094, at *1
(E.D. La. Mar. 21, 2001) (Porteous, J.).
        115
              Haspel, 493 F.3d at 578.
        116
              John Doe No. 1 v. Glickman, 256 F.3d 371, 379 (5th Cir. 2001).



                                                         20
      Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 21 of 22



the State”; and (iv) “avoiding exposure to the federal government for repayment of funds.”117

Considering the Fifth Circuit has held that this “interest test” is “primarily a practical guide to

disposing of lawsuits by involving as many apparently concerned persons as is compatible with

efficiency and due process,” 118 this Court finds that the State has a sufficient interest in

intervention.

        As to the third requirement, denying the State intervention in this action could impede its

ability to protect its interests if, for example, the statute was interpreted in a different manner than

the State believes proper. With respect to the fourth requirement, the Fifth Circuit has made clear

that the movant’s burden of proving inadequate representation is a “minimal” one that is met if the

movant shows that “representation may be inadequate.”119 As discussed above, the State’s interests

are not adequately represented in the instant suit. Accordingly, because the State has satisfied all

four requirements of Rule 24(a)(2), it has a right to intervene in the instant suit.

                                                  V. Conclusion

        For the reasons set forth above, the State has the right to intervene in this matter under

either Federal Rule of Civil Procedure 24(a)(1) or Federal Rule of Civil Procedure 24(a)(2).

Therefore, the Court need not reach the State’s alternative argument that it should be allowed to

intervene under Federal Rule of Civil Procedure 24(b). Accordingly,




        117
              Rec. Doc. 40-1 at 2.
        118
           Sierra Club v. Espy, 18 F.3d 1202, 1207 (5th Cir. 1994) (quoting Ceres Gulf v. Cooper, 957 F.2d 1199,
1202 (5th Cir. 1992)).
        119
              Id. (citing Trbovich v. United Mine Workers, 404 U.S. 528, 538 n. 10 (1972)).



                                                         21
   Case 2:20-cv-02916-NJB-MBN Document 57 Filed 03/02/21 Page 22 of 22



    IT IS HEREBY ORDERED that the State of Louisiana’s “Motion to Intervene 120 is

GRANTED.
                                           2nd
    NEW ORLEANS, LOUISIANA, this ______ day of March, 2021.




                                _________________________________________
                                NANNETTE JOLIVETTE BROWN
                                CHIEF JUDGE
                                UNITED STATES DISTRICT COURT




    120
          Rec. Doc. 40.



                                      22
